                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


ALEJANDRO GARCIA,

              Plaintiff,

vs.                                                 No. CV 18-01117 JCH/JFR


CONROE JEROME “MIKE” JIMENEZ,
DORRIUS (DORA) LEE JIMENEZ,

              Defendants.


                   MEMORANDUM OPINION AND ORDER
                DENYING MOTION FOR LEAVE TO PROCEED
         ON APPEAL PURSUANT TO 28 U.S.C. § 1915 AND FED. R. APP. P. 24

       THIS MATTER is before the Court on Plaintiff Alejandro Garcia’s letter motion to

proceed on appeal without prepayment of fees filed October 31, 2019 (Doc. 31) (“Motion”). For

the reasons set out, below, the Court will DENY Plaintiff Garcia’s Motion.

                            I. Factual and Procedural Background

       Plaintiff Alejandro Garcia filed a Complaint raising civil rights claims under 42 U.S.C. §

1983 on November 28, 2018. (Doc. 1). At the time of filing of his Complaint, Plaintiff Garcia was

a prisoner incarcerated at the East Texas Treatment Multi-Use Facility, Texas Department of

Criminal Justice, in Henderson, Texas. (Doc. 17 at 2). Garcia named Conroe Jerome “Mike”

Jimenez and Dorrius (Dora) Lee Jimenez as Defendants. (Doc. 1 at 3). Plaintiff Garcia alleged

that Defendants are the owners of “Phoenix Covair” in Santa Teresa, New Mexico. (Doc. 1 at 3).

He claimed:

              “invasion of privacy, illegal wiretapp, harrassing. . . .
              That is happening to me right now, the illegal and very
              deadly wire tapp is runned with electricity, which can

                                                1
                  kill a person.”

(Doc. 1 at 3-4) (errors in the original). In his request for relief, Plaintiff stated:

                  “I need the trial cause number, have an attachment of all their
                  personal property, and also their real estate records, home and
                  business, put a hold/freeze on their accounts, to be highly
                  compensated.”

(Doc. 1 at 4). Plaintiff sent the Court numerous letters raising concerns as to how his Complaint

came to be filed in this Court and that the use of Court employee’s initials on the Court docket

constitutes some sort of secret code. (Doc. 3, 8, 9, 11, 13, 14). Plaintiff also filed a letter motion

stating:

                  “I want to press full criminal charges on Phoenix Covair
                  owners in Santa Teresa, New Mexico 87103. (505) 748-9800
                  for Illegal Deadly Wire Tapp, Invasion of Privacy, Harassment,
                  Tortue Devise, Fret Pack and the most important Terroist
                  Act on A American that is happening to me.”

(Doc. 5) (errors in the original). Garcia also claimed:

                  ‘Also I Alejandro Garcia #1545719 am letting this court
                  know that I am Alejandro Garcia #1545719 Also Donald
                  J. Trump United States of America President of the United
                  States. . .I need for you to please get me out on a full pardon
                  from the program I am at MTC. I am serious, I ‘ve got all
                  my magazines here with me. I got all kinds of proof. What it
                  is nobody knows who I am. I need your help. Thank you
                  Alejandro Garcia #1545719 Aka: Donald J. Trump.”

(Doc. 17).

           On June 28, 2019, the Court entered its Memorandum Opinion and Order and its Judgment

dismissing Plaintiff Garcia’s Complaint without prejudice for lack of subject matter jurisdiction.

(Doc. 18, 19). The Court ruled that, in the absence of any allegation that any Defendant is a

government official acting under color of state law, Defendants are not proper parties and the

Complaint fails to establish § 1983 jurisdiction. Polk Cnty. v. Dodson, 454 U.S. 312, 315, 317–18



                                                    2
(1981); Gallagher v. Neil Young Freedom Concert, 49 F.3d 1442, 1447 (10th Cir. 1995). (Doc.

18). The Court’s Memorandum Opinion and Order and the Judgment were sent to Plaintiff at his

address of record. (Doc. 18, 19). There is nothing in the record to suggest that the Memorandum

Opinion and Order and the Judgment were not delivered to Plaintiff.             The June 28, 2019

Memorandum Opinion and Order and the Judgment constituted a final disposition of this case.

        Following the dismissal of this case, Plaintiff sent the Court six letters demanding that the

Court provide him answers to various questions. (Doc. 20, 21, 22, 23, 24, 25). The letters sent by

Plaintiff were in disregard of the Court’s Case Management Order directing Plaintiff not to submit

letters to the Court. (Doc. 16 at 3). Among other questions, Plaintiff’s letters inquire as to the

status of the case and when he is “going to be highly compensated.” See, e.g., Doc. 25). The Court

entered an Order on September 18, 2019, addressing Plaintiff’s post-judgment letters and

restricting Plaintiff from any further filings in the case other than a notice of appeal. (Doc. 26).

        Plaintiff filed his Notice of Appeal on October 7, 2019. (Doc. 27). Plaintiff’s Notice of

Appeal, in its entirety, states:

        “I am # sending this Letter to the clerk of the court of JCH/JFR
        as a notice of a Immediate APPEAL

                        Alejandro Garcia
                        #1545719
                        also real name is
                        DONALD J TRUMP
                        UNITED STATES PRESIDENT
                        OF AMERICA”

(Doc. 27 at 1). Plaintiff’s notice of appeal does not identify what ruling the appeal is taken from,

nor does it set out any issues Plaintiff intends to raise on appeal.

        Plaintiff submitted his letter Motion seeking leave to proceed on appeal without

prepayment of fees on October 31, 2019. (Doc. 31). His Motion does not specify the issues he



                                                   3
intends to raise on appeal, nor does it include an affidavit or statement under penalty of perjury.

The filing does include what appears to be a commissary purchase account statement showing $0

in transactions. (Doc. 31 at 2).

           II. Analysis of Plaintiff’s Motion for Leave to Proceed on Appeal Pursuant to
                               28 U.S.C. § 1915 and Fed. R. App. P. 24

       In his Motion, Plaintiff seeks to proceed on appeal without prepayment of fees or costs.

(Doc. 31 at 1). Applications to proceed in forma pauperis on appeal are brought under the

provisions of 28 U.S.C. § 1915 and Fed. R. App. P. 24. Section 1915 of Title 28 provides:

       “[A]ny court of the United States may authorize the commencement,
       prosecution or defense of any suit, action or proceeding, civil or
       criminal, or appeal therein, without prepayment of fees or security
       therefore, by a person who submits an affidavit that includes a
       statement of all assets such prisoner possesses that the person is unable
       to pay such fees or give security therefore. Such affidavit shall state the
       nature of the action, defense or appeal and affiant’s belief that the
       person is entitled to redress.”

28 U.S.C. § 1915(a)(1). Rule 24 of the Federal Rules of Appellate Procedure similarly states:

       “[A]ny party to a district-court action who desires to appeal in forma
       pauperis must file a motion in the district court. The party must attach
       an affidavit that:

               (A) shows in the detail prescribed by Form 4 of the Appendix
               of Forms the party’s inability to pay or to give security for
               fees and costs;
               (B) claims an entitlement to redress; and
               (C) states the issues that the party intends to present on appeal.”

Fed. R. Spp. P. 24(a)(1). Plaintiff Garcia’s Motion does not comply with the formal

requirements of § 1915 or Rule 24 for requesting leave to proceed in forma pauperis.

       In determining whether to permit a party to proceed in forma pauperis on appeal, the

Court must decide two questions: (1) whether the appeal is taken in good faith; and (2) whether

the appellant has shown a financial inability to pay or give security for fees and costs. See 28



                                                 4
U.S.C. § 1915(a)(1) and (3). The burden is on the party seeking in forma pauperis status to show

that he is raising reasoned and nonfrivolous issues on appeal and that he lacks the financial

resources to pay or give security for the fees and costs of appeal. DeBardeleben v. Quinlan, 937

F.2d 502, 505 (10th Cir. 1991).

        A. Whether the Appeal is Taken in Good Faith.

        With respect to the first question, Section 1915(a)(3) states that “[a]n appeal may not be

taken in forma pauperis if the trial court certifies in writing that it is not taken in good faith.” 28

U.S.C. § 1915(a)(3). For purposes of § 1915(a)(3), a good faith appeal is one that presents a

“reasoned, nonfrivolous argument on the law and facts in support of the issues raised on appeal.”

Caravalho v. Pugh, 177 F.3d 1177, 1179 (10th Cir. 1999) (internal quotations omitted); see also

Coppedge v. United States, 369 U.S. 438, 442-450 (1962). In determining good faith, the Court

should not decide the merits of the issues on appeal but, instead, should only reach the question

of whether the appellant has presented a reasoned and nonfrivolous argument. See Ragan v. Cox,

305 F.2d 58, 59-60 (10th Cir. 1962).

        Neither Plaintiff’s Notice of Appeal nor his Motion articulate any issues he may seek to

raise on appeal. Further, to the extent Plaintiff may be appealing from the Court’s June 28, 2019

Memorandum Opinion and Order, the appeal appears to be untimely. See Fed. R. App. P. 4. If,

instead, Plaintiff is seeking to appeal from the Court’s September 18, 2019 Order, the Notice and

Motion, again, do not articulate any issues contesting the rulings in the September 18, 2019

Order. The Court concludes that Plaintiff fails to present any reasoned and nonfrivolous

arguments on the law or facts in support of a any issue he might on appeal and certifies that the

appeal is not taken in good faith for purposes of 28 U.S.C. § 1915.

        B. Whether the Appellant Has a Financial Inability to Pay.



                                                   5
       The second question the Court must address in deciding whether to grant an application

to proceed in forma pauperis is the appellant’s financial inability to pay or give security for fees

or costs on appeal. An appellant’s motion must include an affidavit containing a statement “that

the person is unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a)(1). Plaintiff

Garcia’s Motion does not include a statement made under penalty of perjury that he is indigent,

has no money to pay the cost for filing fees or any other court costs, or is otherwise unable to pay

the fees or give security. (Doc. 66 at 1-2). Plaintiff’s Motion does not meet the requirement of §

1915(a)(1). Plaintiff has not demonstrated a financial inability to pay or give security for fees or

costs on appeal. Therefore, the Court will deny Plaintiff’s Motion.

       IT IS ORDERED Plaintiff Alejandro Garcia’s letter motion for leave to proceed on

appeal without prepayment of fees (Doc. 31) is DENIED; the Court CERTIFIES that the

appeal is not taken in good faith, and the Court DIRECTS the Clerk to notify the Court of

Appeals of this denial and certification.




                                                      ___________________________________
                                                      UNITED STATES DISTRICT JUDGE




                                                  6
